       Case 19-16827                Doc 9           Filed 06/15/19 Entered 06/15/19 23:21:37                         Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Debra Denise Thomas                                               Social Security number or ITIN        xxx−xx−5988
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 6/12/19
Case number:          19−16827


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Debra Denise Thomas

2.      All other names used in the
        last 8 years

3.     Address                               6511 S Maryland Ave
                                             APT# 2nd Floor
                                             Chicago, IL 60637

4.     Debtor's attorney                     Ricardo Gomez                                          Contact phone (312) 332−1800
                                             Geraci Law L.L.C.                                      Email: ndil@geracilaw.com
       Name and address                      55 E. Monroe St. Suite #3400
                                             Chicago, IL 60603

5.     Bankruptcy trustee                    Frances Gecker                                         Contact phone 312−276−1400
                                             1327 W. Washington Boulevard                           Email: fgecker@fgllp.com
       Name and address                      Suite 5G−H
                                             Chicago, IL 60607
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 19-16827                   Doc 9      Filed 06/15/19 Entered 06/15/19 23:21:37                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Debra Denise Thomas                                                                                                 Case number 19−16827


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 6/13/19

7. Meeting of creditors                          July 26, 2019 at 01:00 PM                                   Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 9/24/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
         Case 19-16827        Doc 9    Filed 06/15/19 Entered 06/15/19 23:21:37              Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 19-16827-TAB
Debra Denise Thomas                                                                     Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: nbatson                Page 1 of 2                   Date Rcvd: Jun 13, 2019
                               Form ID: 309A                Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 15, 2019.
db             +Debra Denise Thomas,    6511 S Maryland Ave,     APT# 2nd Floor,    Chicago, IL 60637-4207
27923516       +ACL Laboratories,    Billing,   PO Box 27901,     West Allis,WI 53227-0901
27923499      ++CREDITORS’ DISCOUNT & AUDIT CO      CDA,    ATTN KEN ARMSTRONG,    415 E MAIN ST,    PO BOX 213,
                 STREATOR IL 61364-0213
               (address filed with court: Creditors Discount & A,        Attn: Bankruptcy Dept.,    415 E Main St,
                 Streator,IL 61364)
27923501       +Cmre. 877-572-7555,    Attn: Bankruptcy Dept.,     3075 E Imperial Hwy Ste,     Brea,CA 92821-6733
27923508       +Equifax,    Attn: Bankruptcy Dept.,    PO Box 740241,     Atlanta,GA 30374-0241
27923507       +Experian,    Attn: Bankruptcy Dept.,     PO Box 2002,    Allen,TX 75013-2002
27923514       +Integrated Imaging Consultants PLLC,      Bankruptcy Dept.,    44000 Garfield Rd.,
                 Clinton Township,MI 48038-1125
27923512       +PHH Mortgage Services,    Bankruptcy Department,      PO Box 0112,   Palatine,IL 60078-0112
27923513       +Specialized Loan Services,    Bankruptcy Department,      8742 Lucent Blvd., Ste. 300,
                 Highlands Ranch,CO 80129-2386
27923498       +T-Mobile,    C/O Credence Resource MANA,     17000 Dallas Pkwy Ste 20,    Dallas,TX 75248-1938
27923506       +Transunion,    Attn: Bankruptcy Dept.,     PO Box 1000,    Chester,PA 19016-1000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ndil@geracilaw.com Jun 14 2019 02:11:35        Ricardo Gomez,    Geraci Law L.L.C.,
                 55 E. Monroe St. Suite #3400,     Chicago, IL 60603
tr             +EDI: QFGECKER.COM Jun 14 2019 05:58:00       Frances Gecker,    1327 W. Washington Boulevard,
                 Suite 5G-H,    Chicago, IL 60607-1912
27923499        E-mail/Text: karmstrong@cdac.biz Jun 14 2019 02:11:58        Creditors Discount & A,
                 Attn: Bankruptcy Dept.,    415 E Main St,    Streator,IL 61364
27923517       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Jun 14 2019 02:13:43         Commonwealth Edison,
                 Attn: System Credit/BK Dept,    3 Lincoln Center 4th Floor,     Oakbrook Terrace,IL 60181-4204
27923497       +EDI: DCI.COM Jun 14 2019 05:58:00       Directv,   C/O Diversified Consultant,
                 10550 Deerwood Park Blvd,    Jacksonville,FL 32256-0596
27923494       +E-mail/Text: bankruptcy@fncbinc.com Jun 14 2019 02:11:50        First National Collection Bureau,
                 Bankruptcy Dept.,    PO BOX 4115,    Dept 940,   Concord,CA 94524-4115
27923493       +EDI: AMINFOFP.COM Jun 14 2019 05:58:00       First Premier BANK,    Attn: Bankruptcy Dept.,
                 601 S Minnesota Ave,    Sioux Falls,SD 57104-4868
27923492       +EDI: PHINAMERI.COM Jun 14 2019 05:58:00       GM Financial,    Attn: Bankruptcy Dept.,
                 Po Box 181145,    Arlington,TX 76096-1145
27923510        E-mail/Text: rev.bankruptcy@illinois.gov Jun 14 2019 02:12:48
                 Illinois Department of Revenue,     Bankruptcy Department,    PO Box 64338,
                 Chicago,IL 60664-0338
27923511       +EDI: IRS.COM Jun 14 2019 05:58:00       IRS Non-Priority,    Bankruptcy Dept.,    PO Box 7346,
                 Philadelphia,PA 19101-7346
27923500        EDI: JEFFERSONCAP.COM Jun 14 2019 05:58:00       Fingerhut Direct Mrkting,
                 C/O Jefferson Capital SYST,    16 Mcleland Rd,    Saint Cloud,MN 56303
27923515        E-mail/Text: usbknotice@ncc.us Jun 14 2019 02:11:56       Nationwide Credit & Collection,
                 Bankruptcy Department,    815 Commerce Dr., Ste. 100,    Oak Brook,IL 60523
27923509        E-mail/Text: SRCO-Bankruptcy@advocatehealth.com Jun 14 2019 02:13:53         Trinity Hospital,
                 Attn: Bankruptcy Department,    PO Box 70173,    Chicago,IL 60673-0173
27923505       +EDI: BLUESTEM Jun 14 2019 05:58:00       Webbank/Fingerhut,    Attn: Bankruptcy Dept.,
                 6250 Ridgewood Rd,    Saint Cloud,MN 56303-0820
                                                                                                TOTAL: 14

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27923502*       +Cmre. 877-572-7555,    Attn: Bankruptcy Dept.,   3075 E Imperial Hwy Ste,   Brea,CA 92821-6733
27923503*       +Cmre. 877-572-7555,    Attn: Bankruptcy Dept.,   3075 E Imperial Hwy Ste,   Brea,CA 92821-6733
27923504*       +Cmre. 877-572-7555,    Attn: Bankruptcy Dept.,   3075 E Imperial Hwy Ste,   Brea,CA 92821-6733
27923496*       +First National Collection Bureau,    Bankruptcy Dept.,   PO BOX 4115,   Dept 940,
                  Concord,CA 94524-4115
27923495*       +First Premier BANK,    Attn: Bankruptcy Dept.,   601 S Minnesota Ave,
                  Sioux Falls,SD 57104-4868
                                                                                              TOTALS: 0, * 5, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
           Case 19-16827            Doc 9       Filed 06/15/19 Entered 06/15/19 23:21:37                        Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: nbatson                      Page 2 of 2                          Date Rcvd: Jun 13, 2019
                                      Form ID: 309A                      Total Noticed: 24


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 13, 2019 at the address(es) listed below:
              Frances Gecker    fgecker@fgllp.com, fgecker@ecf.axosfs.com;csmith@fgllp.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Ricardo Gomez    on behalf of Debtor 1 Debra Denise Thomas ndil@geracilaw.com
                                                                                            TOTAL: 3
